Citation Nr: 0321533	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  95-37 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a fracture of the right foot and, if so, whether 
the claim should be granted.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Bobby T. Vance, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson 
Mississippi, in March 1998 and May 1999.  In March 1998 the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for residuals of a fracture of the right 
foot, on the basis that new and material evidence had not 
been submitted.  

In July 1998 the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, a transcript of which is 
of record.  The hearing addressed two issues, one of which 
(entitlement to benefits under 38 U.S.C.A. § 1151) was 
subsequently granted and is not now before the Board.  At the 
hearing, the veteran indicated that he disagreed with the 
March 1998 rating decision as to reopening his claim for 
right foot disability, which in this case constitutes a 
timely notice of disagreement (NOD).  A supplemental 
statement of the case (SSOC) was issued in April 1999, which 
upheld the RO's decision to decline reopening the veteran's 
claim.  (That SSOC actually represents the first statement of 
the case (SOC) as to the right foot claim, since the NOD 
arose at the hearing.)  In June 1999 the RO received 
correspondence from the veteran's attorney, which constituted 
a substantive appeal as to the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for residuals of a fracture 
of the right foot.

In a September 2000 determination, the Board remanded the 
issue of whether an appeal had been perfected on the issue of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
right foot disability.  The RO subsequently found that the 
veteran had submitted a timely appeal as to that issue.

An SSOC was issued in February 2003, which continued to 
decline to reopen the claim of service connection for 
residuals of a fracture of the right foot.

In a letter dated in May 1999, the RO denied the veteran's 
claim for a TDIU.  In June 1999 the RO received a letter from 
the veteran's attorney, which specifically noted the 
veteran's disagreement with the RO's determination to deny a 
TDIU.  Now the RO must issue an SOC, and the case must be 
remanded for that purpose.  Where an SOC has not been 
provided following the timely filing of an NOD, a remand to 
the RO is required.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This issue is further addressed in the remand 
portion of the present decision.

Further, in the May 1999 letter the veteran's attorney 
indicated that the issues of service connection for reflex 
sympathetic syndrome (RSD), circulatory system medical 
problems, and hearing impairment of the right ear were also 
substantive issues on appeal.  In its September 2000 
decision, the Board referred those issues to the RO for 
appropriate action.  It appears that these issues have not 
yet been addressed by the RO.  They are again referred to the 
RO for appropriate action.

In addition, in a February 2003 decision issued by a Decision 
Review Officer, compensation for dysaesthesia on the dorsum 
of the right foot with chronic pain was granted under 
38 U.S.C.A. § 1151, with an evaluation of 20 percent 
effective February 23, 1995.  As this was a full grant of the 
benefit sought (i.e., entitlement to compensation under 
section 1151), if the veteran disagrees with the evaluation 
or the effective date assigned he must submit notice of 
disagreement to the RO.  That claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).

Moreover, in an informal claim for service connection in 
December 1990, the veteran indicated that he wished to be 
considered for service connection for his left ankle and 
foot.  It appears that the RO has not adjudicated the 
veteran's claim concerning the left ankle, and it is 
therefore referred to the RO for appropriate action.

Original jurisdiction over the veteran's file has been 
transferred to the RO in Los Angeles, California.


FINDINGS OF FACT

1.  In November 1994 the Board denied the veteran's claim of 
entitlement to service connection for residuals of a fracture 
of the right foot, and that decision was final.

2.  Evidence submitted since the Board's November 1994 
decision bears directly and substantially upon the claim of 
entitlement to service connection for residuals of a fracture 
of the right foot; it is not cumulative of previously 
submitted evidence; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The evidence secured in the reopened claim, when 
considered with the entire previous record, clearly and 
unmistakably establishes that the veteran's right foot 
disorder pre-existed military service, and that, although it 
was symptomatic during service, did not undergo a permanent 
increase in severity during service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final November 1994 Board 
decision, which denied service connection for residuals of a 
fracture of the right foot, is new and material; thus, the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2002).

2.  The competent evidence of record clearly and unmistakably 
establishes that the veteran's right foot disorder existed 
prior to his induction into service and was not aggravated 
during service; therefore, the presumption of soundness at 
entrance into service is rebutted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2002).

3.  The presumption of soundness having been rebutted, the 
competent evidence of record also supports a specific finding 
that there was no permanent increase in the veteran's right 
foot disorder during service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board denied the veteran's claim of entitlement to 
service connection for residuals of a fracture of the right 
foot in November 1994.  He was notified of his right to 
appeal to the United States Court of Appeals for Veterans 
Claims, and did not do so.  Therefore, the decision of the 
Board was final.

Review of the evidence of record at the time of the Board's 
decision reveals that the veteran denied any history of foot 
trouble or broken bones at his enlistment examination, and 
clinical evaluation noted no abnormality of the feet.  He was 
subsequently seen in service, in October 1975, with 
complaints of right foot pain in the lateral mid-tarsal area 
from a fall five days earlier.  During his clinic visit, the 
veteran reported a history of old trauma from a being struck 
by a brick two years earlier, before service, in that same 
area of the right foot.  He further reported that his foot 
would hurt when he moved it.  Clinical evaluation revealed 
there was very mild edema, decreased motion of the ankle, and 
pain on palpation of the mid-tarsal area.  X-rays revealed an 
old fracture of the navicular.  The examiner opined that he 
could find no reason for the severity of the veteran's 
complaint.  The veteran was treated with a posterior splint, 
a crutch, and bed rest.  In a clinical report of a follow-up 
visit that same month, it was noted that there was no change 
in the symptoms of the foot and that the foot was still 
extremely painful.  It was also noted that X-rays taken on 
that day showed an old fracture of the navicular.

An examination in November 1975 revealed that the veteran's 
foot was still very painful, and he indicated the forefoot 
area.  X-rays were negative for fracture of the forefoot, but 
showed an old fracture of the navicular.  He was treated with 
a short leg walking cast.

A December 1975 Medical Board evaluation elicited the 
veteran's history that he had dropped some bricks on his 
right foot approximately two years before.  He said he had 
not sought any medical attention at the time and had no 
problems afterward.  He stated that he had not revealed the 
history of that injury to the examiners at the enlistment 
examination.  Clinical evaluation in conjunction with the 
Medical Board noted discomfort with palpation and movement of 
the talar joint and metatarsal area of the right foot, but 
indicated there was no disability other than the old 
navicular fracture and deformity.  The Medical Board also 
determined that the veteran's right foot disorder had not 
been incurred in or aggravated by service.

In February 1991 the RO denied the veteran's claim for 
service connection for residuals of a fracture of the right 
foot, on the basis that there was no evidence to show 
aggravation of the pre-existing injury to the right foot 
during service.  

At his personal hearing in August 1991, the veteran testified 
that he never dropped anything on his foot prior to service.  
He stated that in boot camp he was training all day and at 
the end of an obstacle course he was climbing a rope and fell 
and split his foot in half.  He stated that he went to a 
corpsman that put the cast on his foot for approximately 
three weeks.  He could not remember when the incident in boot 
camp had occurred.  

A February 1993 VA outpatient treatment report from podiatry 
shows that the veteran related pain and swelling of his right 
foot, which had been present since the injury to his feet in 
1975.  The diagnosis was nonunited fracture of the right 
navicular.

In July 1993 the veteran underwent a surgical procedure at a 
VA hospital for removal of a nonunited intra-articular bony 
segment.  The operative diagnosis was painful nonunion of an 
old right navicular fracture.

In affidavits dated in August 1993, the veteran's mother and 
his sister stated that the veteran did not have a right foot 
injury prior to service.

In November 1994 the Board denied the veteran's appeal on the 
issue of entitlement to service connection for residuals of a 
right foot disability.  The Board found that a fracture and 
deformity of the navicular of the right foot had clearly and 
unmistakably preexisted service, and that there had been no 
increase in severity of the disability during service, 
despite the symptoms noted during service.

A review of the evidence of record subsequent to the November 
1994 Board decision includes VA outpatient treatment records 
and notes from physical medicine and rehabilitation dated 
intermittently from 1992 to 2000.  In a July 1992 VA 
outpatient treatment report, the veteran reported a painful 
right foot with a history of trauma that occurred in 1975.  
The clinical assessment was of a traumatic (old) right foot 
injury.  X-rays of the right foot taken in June 1994 revealed 
normal findings.  A November 1997 report from rehabilitation 
medicine revealed a diagnosis of chronic pain secondary to 
reflex synthetic dystrophy (RSD).  In a February 2000 
physical medicine and rehabilitation (PM&R) clinic note, it 
was noted that the veteran complained of the entire foot and 
ankle becoming "black".  He described the pain as burning 
in nature, which would cause a "flushing" to spread up 
through his body to his head.  The assessment was probable 
RSD of the right ankle and foot, due to its longstanding 
nature.  The examiner indicated that a prognosis for 
significant improvement was poor.  A March 2000 outpatient 
medical treatment record revealed the veteran continued to 
have foot pain.  The diagnosis was RSD, right foot pain.

In addition, the veteran proffered testimony at a personal 
hearing in July 1998.  He testified that while he was on 
active duty he ran two miles and then went on an obstacle 
course which consisted of climbing a rope, from which he fell 
and injured his right foot.  He stated that his drill 
sergeant would not allow him to go to sick call.  He said 
that, two days later, he went to a medical corpsman and was 
told that his foot was fractured, and a cast was put on it.  

The veteran also submitted a statement from R. Hartig, MS 
FNP, of Baptist Primary Care, dated in January 1998, which 
indicated that he had reviewed the veteran's records and that 
he believed that the initial trauma and subsequent surgery 
were the result of an injury in service.

Statements dated in September 1998 in support of the 
veteran's claim were submitted from the veteran's mother and 
other relatives.  His mother again stated that she had no 
knowledge of her son having had any type of injury to the 
right foot prior to active duty.  Statements from the other 
relatives indicate that the veteran had had trouble with his 
right foot for approximately eighteen years, and that the 
veteran had told them that he had injured the foot while 
performing maneuvers during basic training in the Marine 
Corps.

P. Boles, D.P.M, examined the veteran at the Greenwood Foot 
Center in January 2000.  The clinical assessments were 
iatrogenic injury with resultant lymphatic and neural 
consequences, and possible reflex sympathetic dystrophy 
syndrome symptomatology.

The veteran submitted a June 2001 medical statement by K. 
O'Reilly, O.P.M., A.B.P.O., Podiatric Medicine and Surgery, 
Board Certified American Board of Podiatric Orthopedics.  The 
statement included a history of the veteran's right foot 
injury as reported by the veteran.  The veteran indicated 
that in 1975 he fell approximately thirty feet from a 
helicopter in Vietnam and injured his right and left foot.  
The left foot healed satisfactorily but he had surgery 
requiring removal of some bone in the right foot.  He stated 
that the surgery caused some nerve damage and he had suffered 
chronic burning, swelling, and throbbing in the right foot, 
which was later diagnosed as RSD.  The veteran further 
indicated that he had undergone repetitive physical therapy 
and had had no improvement in the symptoms for the past 
twenty-five years.  Dr. O'Reilly stated that the veteran's 
symptoms at the time of the examination did not appear to be 
severe.  He noted that the veteran disclosed that he walked a 
number of miles every day and was able to function in his 
daily activities.  However, the veteran stated that he was 
not comfortable.  Dr. O'Reilly opined that the veteran's 
condition was permanent and stationary, and he did not feel 
that the veteran was going to have any significant 
improvement with additional therapies.  The diagnosis was 
right foot RSD secondary to traumatic injury in 1975.

In April 2002 a VA neurological examination was conducted.  
The veteran described chronic right foot pain in conjunction 
with an injury when he fell thirty feet, thirty years ago.  
The examiner noted that there was apparently a fracture in 
one of the dorsal bones.  The diagnosis was local dorsal 
nerve injury and numbness of the dorsum of the foot.  There 
was no evidence of complex regional pain syndrome Type I or 
Type II, and no evidence of diffuse or systemic neuropathy.  
The examiner noted that orthopedic complications relating to 
fracture might be approached as purely mechanical phenomena 
of the right foot.

In May 2002, a VA examination of the bones was conducted.  X-
rays of the foot revealed possible accessory of the right 
navicular bone, and bilateral first metatarsal phalangeal 
joint degenerative change with dorsal spurring of the first 
left metatarsal head.  The diagnosis revealed that the 
veteran had developed traumatic arthritis of the talo-
navicular joint of the right foot over and above the hallux 
rigidis on the left foot, and had developed neuroma of the 
transected sensory nerve on the dorsum of the right foot.  In 
an October 2002 addendum to that examination, the examiner 
noted that the veteran's dysaesthesia on the dorsum of the 
right foot was a result of the transection of the 
subcutaneous nerves and neuroma formation, which can only 
occur after traumatic laceration or after surgery.  The 
examiner opined that, since there was no record of the 
former, then the surgery of 1993 definitely becomes the 
culprit.  He further noted that this is a definite 
complication of any surgery, though extremely rare. 

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 


Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SSOCs issued in April 1999 and February 2003, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In this regard, the Board notes the September 2002 letter in 
which the RO advised the veteran of the enactment of the VCAA 
and what information or evidence was necessary when there has 
been a request for "new and material" evidence.  The 
veteran was informed that he must submit evidence that has 
not previously been submitted ("new") and evidence that is 
pertinent to the issue and not merely cumulative of the 
evidence already of record ("material").  In addition, he 
was advised of what the evidence must show to establish 
entitlement to service connection.  He was also advised that 
VA would make reasonable efforts to obtain relevant evidence 
on his behalf, and of his responsibility in obtaining such 
evidence.  See Quartuccio, supra, see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents satisfying VCAA notice requirement).

In view of the foregoing, it also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board believes that the RO obtained all relevant medical 
records that the veteran sufficiently identified.  As 
discussed in the Factual Background, above, the veteran has 
been afforded VA examinations.  Furthermore, as noted in the 
findings above, the veteran has submitted new and material 
evidence.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

1.  New and Material Evidence

The Board denied the veteran's claim of entitlement to 
service connection for residuals of a fracture of the right 
foot in November 1994.  In general, Board decisions are 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Regardless of the RO's 
determination as to reopening or not, the Board is required 
to conduct an independent new-and- material-evidence analysis 
in claims involving prior final decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2002)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).   Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a fracture of the right foot.  Since the 
November 1994 Board decision, the veteran submitted evidence 
which includes a medical statement by Dr. Hartig, who opined 
that the initial trauma and subsequent course of treatment 
were the result of the veteran's service-connected injury 
initially reported by the veteran.  In addition, of record 
since the 1994 Board decision is a medical statement from Dr. 
O'Reilly, who diagnosed the veteran with right foot reflex 
synthetic dystrophy secondary to a traumatic injury in 1975.  
The Board finds that the opinions of those medical providers 
are new, and that they bear directly on the question of 
whether this evidence provides a more complete picture of the 
veteran's disability and its origin and, thus, bear directly 
and substantially upon the specific matter under 
consideration.

The Board thus concludes that, under the liberal approach 
suggested by judicial precedent and the VCAA, the above new 
evidence is so significant as to warrant consideration of the 
merits of the claim on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material so as to reopen the veteran's 
claim of entitlement to service connection for residuals of a 
fracture of the right foot.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156(a).

Since new and material evidence has been submitted, and VA's 
duty to notify and assist has been fulfilled, the Board will 
proceed to evaluate the merits of the claim of entitlement to 
service connection for residuals of a fracture of the right 
foot. 

2.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be current residual disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Service connection may also be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2002).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2002).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
however, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 
2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In this case, the Board believes that the evidence clearly 
establishes that residuals of a fracture of the foot existed 
prior to service.  The veteran's service medical records 
contain an X-ray report showing an old fracture of the 
navicular bone in the right foot.  The Board concludes that 
this constitutes clear and unmistakable evidence that the 
fracture existed prior to service.  Moreover, as will be 
discussed below, aggravation during service is also not shown 
by the record in this case.  Thus, as to the claimed foot 
disorder, the Board finds that this evidence is sufficient to 
overcome the presumption of soundness in this case.

There is cumulative evidence of record which indicates that 
the veteran's right foot disorder pre-existed service.  The 
veteran contends that he did not sustain an injury to his 
foot prior to entering service, but that service connection 
should be granted for residuals of a fracture of his right 
foot because he broke his foot when he fell off a rope while 
at boot camp training in service in 1975.  He has also 
alleged that his foot injury occurred when he fell some 
thirty feet from a helicopter in Vietnam.  Neither of those 
accounts is credible, however, because the service medical 
records show no fracture during active duty, but rather note 
X-ray findings of a preservice fracture.  Moreover, the 
veteran was discharged as a recruit, and the record indicates 
he was never in Vietnam.  Therefore, based upon the clear and 
unmistakable evidence of the preservice fracture injuty, the 
Board will address whether the veteran is entitled to a grant 
of service connection based on aggravation of his pre-
existing right foot disorder during service.

Having reviewed the complete record, the Board finds that 
there is no competent medical evidence showing that the 
veteran's residuals of a navicular fracture underwent a 
permanent increase in severity during his period of active 
duty.  As discussed herein, the service medical records 
document that the veteran entered active duty in September 
1975, was seen in October and November 1975 for pain in the 
foot, and was discharged via Medical Board proceedings in 
December 1975.  Temporary or intermittent flare-ups of a pre-
existing disease during service are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  In this case, the service 
medical records are negative for any evidence of a worsening 
of the underlying old fracture of the navicular.  

As noted, the service medical records do not confirm the 
veteran's assertion of a broken right foot from engaging in 
activities during military training.  They do show that the 
veteran initially sought treatment in October 1975 for right 
foot pain, which he indicated had been present for the 
previous five days.  At that time, he reported a history of 
falling.  He also reported a history of trauma from a brick 
falling on his foot two years prior to entering service.  
Upon examination, the examiner could find no reason for the 
severity of the veteran's complaint of foot pain.  X-rays 
were negative for a recent fracture of the foot, but did 
reveal that there was evidence of an old fracture of the 
navicular.  The Medical Board report of December 1975 noted 
the veteran's account of having dropped some bricks on his 
foot long before entering service, and found that he had 
discomfort on palpation of the talar area and metatarsal area 
of the right foot, with discomfort on motion of the sub-talar 
joint.  X-rays revealed an old fracture of the tarsal 
navicular.  The Medical Board found that the veteran's right 
foot disorder had existed prior to service, and was not 
aggravated during service.  This evidence is persuasive 
evidence which establishes clearly and unmistakably that the 
veteran's right foot disorder underwent no increase in 
severity during service.

Furthermore, the record shows that the veteran did not again 
seek medical attention for a right foot problem until many 
years after service.  There is no indication in the record 
that he sought any post-service treatment for a right foot 
disorder until 1992, when VA clinical records show treatment 
for complaints of pain of the right foot.  The veteran then 
reported that he had been employed as an oil field worker for 
many years after his discharge from service, and stated that 
he had not sought medical treatment for right foot complaints 
during that time.  These facts provide significant evidence 
that the symptoms in service were associated with a temporary 
exacerbation rather than a permanent worsening of the 
underlying foot disorder.  The Board notes that apparently 
for many years after service his employment activities were 
not curtailed by the claimed right foot disorder.  See Hunt, 
supra, at 295, 297.  Based upon the above findings, there was 
no increase in the severity of the veteran's pre-existing 
right foot disorder during service.  The Medical Board's 
finding of discomfort on palpation and motion was clearly a 
temporary or intermittent flare-up of the preexisting injury 
and, as such, is not sufficient to be considered 
"aggravation in service."  See Jensen, supra.

While the veteran contends that he did not incur an injury to 
his right foot prior to service but that the injury to his 
right foot occurred in service when he fell from a rope (or 
fell off a helicopter), such contentions are inconsistent 
with the documented medical findings and his own statements.  
In 1993, approximately 18 years after leaving service, he 
underwent removal of the non-union intra-articular boney 
segment due to a painful non-union of an old right navicular 
fracture.  In providing the history of trauma to his right 
foot, he indicated that the trauma had occurred approximately 
twenty years earlier.  The Board notes that that time period 
is fully consistent with the veteran's in service statements 
in 1975 to the effect that one or more bricks had fallen on 
his right foot two years prior to entering service.  Inasmuch 
as the treatment for the veteran's right foot disorder in 
1993 was related to the injury that occurred prior to 
service, there is no record of treatment for a right foot 
disorder that can be distinguished as being related to the 
veteran's in service complaints of foot pain due to an 
alleged fall during boot camp, or an alleged helicopter 
accident in Vietnam.  

Furthermore, Dr. Hartig in 1998 indicated that the diagnosis 
of RDS had been confirmed, and that that syndrome was most 
likely secondary to the trauma and subsequent unhealed 
navicular fracture which had prompted surgical intervention 
in July 1993.  

Moreover, although Dr. O'Reilly diagnosed the veteran with 
having right foot RDS secondary to a traumatic injury in 
1975, his assessment appears to be based solely upon medical 
history provided by the veteran.  There is no indication that 
he reviewed the veteran's medical records.  The courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The Board recognizes the veteran's sincere belief that his 
foot disorder was aggravated by service.  However, the 
veteran has not been shown to have the professional expertise 
necessary to provide meaningful evidence as to the matters of 
causation and aggravation in conjunction with his claimed 
disabilities.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge," aff'd sub nom.  
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 
119 S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence establishes that the veteran's pre-existing fracture 
of the foot was not aggravated during service.  Thus, the 
benefits sought on appeal must be denied.

The Board finds it important to note that the veteran has 
been granted compensation, under 38 U.S.C.A. § 1151, for 
dysaesthesia on the dorsum of the right foot with chronic 
pain.  The RO determined that no more than moderate 
dysaesthesia was shown, thereby warranting a schedular 10 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8523, and an additional 10 percent was awarded because 
the evidence showed that the veteran had chronic pain.  Thus, 
an overall 20 percent evaluation was awarded under DC 8523.  

Pursuant to 38 U.S.C.A. § 1151 (West 1991), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if (emphasis added) the additional 
disability were service connected, i.e., in the same manner 
as if the additional disability were due to an injury or 
disease that had been incurred in or aggravated during his 
active military service.

Aside from the merits of service connection under the law, 
even assuming, arguendo, that the a claim for direct service 
connection were implicated in this instance, then the right 
foot injury has, in essence, been service connected.  See 
38 U.S.C.A. § 1151, supra.  The Board acknowledges that the 
additional disability 
for which benefits have been granted under section 1151 is 
associated with a disease of the nerve, which is 
distinguished as a separate disability from one associated 
with a foot injury under 38 C.F.R. § 4.71a (the 
musculoskeletal system), which would more likely be 
considered for the claimed right foot disorder.  This would 
mean that the veteran would still be entitled to a grant of 
service connection for the underlying disability.  However, 
as noted above, the veteran has also been granted an 
evaluation for pain of the right foot under section 1151.  
The veteran's principal complaint as it related to this right 
foot had essentially been that of experiencing pain.  
Therefore, an evaluation for pain under section 1151 is "as 
if" service connection had been granted under a separate 
diagnostic code associated with the musculoskeletal systems 
under 38 C.F.R. § 4.71.  Thus for the purpose of receiving 
compensation and other benefits, the veteran's right foot 
disorder is tantamount to being considered service-connected.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for residuals of a 
fracture of the right foot, and the claim is reopened.  
However, upon review of the reopened claim, service 
connection for residuals of a fracture of the right foot is 
denied.


REMAND

The Board construes a June 1999 letter from the veteran's 
attorney to be a notice of disagreement with the May 1999 
decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000).  An 
SOC has not been issued with regard to this matters.  
Pursuant to judicial precedent, where an SOC has not been 
provided following the timely filing of an NOD, a remand by 
the Board, not a referral to the RO, is required.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following:

1.  The RO should provide the veteran a 
statement of the case on the issue of a 
TDIU.  The veteran should be provided all 
appropriate laws and regulations 
pertinent to this issue, and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal. 

2.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed 
with regard to this claim.

If and only if the veteran perfects an appeal, then the case 
should be returned to the Board in accordance with the 
current appellate procedures.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



